       Case 19-10571-TPA          Doc 28 Filed 12/03/19 Entered 12/03/19 16:37:11                       Desc Order
                                    Confirming Ch 13 Plan - Page 1 of 2
Form 235
                                   UNITED STATES BANKRUPTCY COURT                              28 − 16, 23
                                   WESTERN DISTRICT OF PENNSYLVANIA                            jmar

In re:                                                    :   Bankruptcy Case No.: 19−10571−TPA
                                                          :
                                                          :   Chapter: 13
                                                          :   Issued per the December 3, 2019 Proceeding
Daniel J Hess                                                 Nancy L. Hess
  Debtor(s)


                                  ORDER OF COURT CONFIRMING PLAN
                             AND SETTING DEADLINES FOR CERTAIN ACTIONS



(1.)     PLAN CONFIRMATION:

        IT IS HEREBY ORDERED that the Plan dated July 3, 2019 is CONFIRMED. A copy of this plan was
previously mailed to you.



(2.)     IT IS FURTHER ORDERED THAT THE FOLLOWING DEADLINES ARE ESTABLISHED:

A.        Objections to the Plan. Pursuant to Fed.R.Bankr.P. 2002(b), this Order shall not become final for a period
of twenty−eight (28) days. Any party in interest with an objection to any provision of this Confirmation Order must
file a written objection within that twenty−eight (28) day period. Failure to timely object shall be deemed a waiver of
all objections and an acceptance of the provisions of this confirmed Plan. The Trustee may disburse funds pursuant to
this confirmation order upon it's entry.

B.       Applications to retain brokers, sales agents, or other professionals. If the Plan contemplates sales of
assets or litigation proceeds as a source of funding, Debtor(s) shall file motion(s) to employ the necessary
professionals within thirty (30) days hereof.

C.      Review of Claims Docket and Objections to Claims. Debtor(s)'s counsel (or Debtor(s) if not represented
by counsel) must review all proofs of claim within thirty (30) days after the claims bar date. All objections to
pre−petition claims shall be filed within ninety (90) days after the claims bar date, thereafter allowing at least thirty
(30) days for a response.

D.       Motions or Complaints Pursuant to §§506, 507 or 522. All actions to determine the priority, avoidability,
or extent of liens, all actions pursuant to 11 U.S.C. §§506, 507 and 522 shall be filed within ninety (90) days after the
claims bar date.

E.       Filing Amended Plans. Within fourteen (14) days after the Bankruptcy Court resolves the priority,
avoidability, or extent of a lien, or any objection to claim, the Debtor(s) shall file an amended Plan to provide for the
allowed amount of the claim if the allowed amount differs from the amount stated in the plan. Debtor(s) shall also file
an amended Plan within thirty (30) days after the claims bar date(s) in the event that no objection is filed and the
claim(s) as filed causes the Plan to be underfunded.



(3.)     IT IS FURTHER ORDERED THAT:

A.      After the claims objection deadline, the Plan shall be deemed amended to conform to the claims filed or
otherwise allowed. If the Plan expressly modified the terms of payment to any creditor pursuant to 11 U.S.C.
§1322(b)(2), nothing in this Order shall be construed to change the payment terms established in the Plan.

B.      Any creditor who files or amends a proof of claim shall serve a copy on the Debtor(s) or counsel for the
Debtor(s).
    Case 19-10571-TPA            Doc 28 Filed 12/03/19 Entered 12/03/19 16:37:11                        Desc Order
                                   Confirming Ch 13 Plan - Page 2 of 2
C.       Any creditor whose payment changes due to variable interest rates, change in escrow, or change in monthly
payments, shall notify the Trustee, Debtor(s)' counsel and Debtor(s) at least twenty−one (21) days prior to the change
taking effect.

D.      Debtor's counsel must file a fee application in accordance with W.PA.LBR 2016−1 before attorney fees in
excess of the "no look" provision (including retainer) will be allowed or paid.

E.      The Trustee shall file a Certificate of Default and Request for Dismissal of the case in the event of a material
Plan default. If the default involves failure to make a plan payment the case will result in dismissal without further
hearing upon filing and service of an Affidavit of Default by the Trustee. The Trustee is not precluded from raising
pre−confirmation defaults in any subsequent motion to dismiss.

F.       In the event that any order is entered in this case granting relief from the automatic stay to a secured creditor,
then the Trustee shall make no further disbursements to any creditor on account of any secured claim that is secured
by the subject property, unless directed otherwise by further Order of Court.




Dated: December 3, 2019
cc: All Parties in Interest to be served by Clerk in seven (7) days
